DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 6-14 have been examined.

Statement of Reasons for Corrected Notice of Allowability
This Corrected Notice of Allowability is made in response to the Information Disclosure Statement of March 29, 2021.  The listed documents have been considered, and do not require withdrawal of the Notice of Allowability; the reasons for allowance, as set forth below, are still valid.

Allowable Subject Matter
Claims 1-3 and 6-11 are allowed.
Claim 12 is allowed.
Claim 13 is allowed.
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Yuan (U.S. Patent Application Publication 2014/006756), discloses an acquisition section configured to acquire a purchase master list that indicates a first plurality of commercial products wherein the first plurality of commercial products correspond to purchase candidate items (paragraphs 14-16), and then discloses a control section configured to generate a purchase execution list for recommending 
Claim 1 as amended recites the control section performing a purchase procedure when the control section detects a commercial product of which purchase has been completed in the physical shop via the agent robot that has moved to the physical shop on a basis of the movement path.  Such physical motion and purchase completion by a 
The above statement has been written with particular reference to claim 1, but also applies to parallel claims 12, 13, and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-672 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	April 1, 2021